[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECREE OF DISSOLUTION
In the above entitled matter, the parties have entered into an agreement which the court has approved as being reasonable under all of the circumstances and in the best interests of the children.
Consequently, in accordance with that agreement, the court orders that all of the provisions of that agreement with respect to support, alimony, distribution of property, custody of the child, both physical and legal, be orders of this court. The court further orders that the agreement not be merged with the judgment.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE